Broyles, C. J.
1. “Where exception is taken to the refusal of the court to give the jury certain instructions requested in writing, and the judge, in approving the grounds' of the motion for a new trial, certifies that the request was refused ‘except in so far as the same may be covered by the main charge,’ and the charge of the court does not appear in the record, and is not specified as material to be transmitted to this court, it will be presumed that the jury were fully and correctly instructed as to the principle sought to be presented by the request to charge.” Haines v. State, 8 Ga. App. 627 (6) (70 S. E. 84). Under the foregoing ruling and the facts of the instant ease, the ground of the motion for new trial complaining of the failure of the court to charge “in full” a certain requested charge is without merit.
2. The accused was convicted of maintaining a disorderly house. The evidence, while conflicting, authorized the verdict; and the *454finding of the jury having been approved by the judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.